Citation Nr: 0335437	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-07 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1. The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish her claim; all reasonable development necessary 
for the disposition of the instant case has been completed.

2.  The veteran's service-connected left ear hearing loss is 
manifested by hearing at level V or better; the veteran's 
service-connected right ear hearing loss is manifested by 
hearing at level VI or better.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA) on November 
9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The new legislation provides for, among other things, 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (August 29, 
2001), codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  These regulations state that the provisions 
merely implement the VCAA and do not provide any additional 
rights.  66 Fed. Reg. at 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
May 2001 and August 2002 rating decisions, the May 2002 
Statement of the Case, and subsequent supplemental Statements 
of the Case, the RO provided the veteran with the applicable 
law and regulations and gave notice as to the evidence 
generally needed to substantiate his claim.  The RO sent a 
letter to the veteran dated in March 2001 that advised him of 
what the responsibilities of the VA and the claimant are in 
developing the record.  See  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In regard to the April 2001 letter, 
the RO advised the veteran to send all requested information 
or evidence in support of his claim within 60 days. The RO 
further advised, "If the form is not received, it could 
result in the disallowance of your claim.  If any information 
requested from you is not furnished within one year from the 
date of this letter, no benefit may be paid on your 
application."  The Board finds that this advisement sets 
forth a deadline of 60 days, but does not attach any finality 
to the 60-day period.  It clearly establishes that the 
veteran's entitlement will not negatively affected until one 
year has passed from the date of the letter.  The Board notes 
that two and one-half years have transpired since the veteran 
received the development letter and he stated in a November 
2002 request for expedited submission to the Board, that he 
had no additional evidence to furnish.  Under these 
circumstances the Board finds the VA has complied with the 
Federal Court's decision in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2002).  Separate diagnostic codes identify the various 
disabilities.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim, it is allowed.  Id.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2002).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7 (2002).

The assignment of a disability rating for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

An examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the pure tone threshold 
average, as contained in a series of tables within the 
regulations.  The pure tone threshold average is the sum of 
the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz 
(Hz), divided by four.  38 C.F.R. § 4.85, Diagnostic Codes 
6100-6110.

When the pure tone threshold at each of the four specified 
frequencies, (1000, 2000, 3000, and 4000 Hz) is 55 decibels 
(dB) or more, the Roman numerical designation for hearing 
impairment must be determined from either Table VI or Table 
VIA of 
§ 4.85(h), whichever results in the higher numeric 
designation.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 dB or less at 1000 Hz, and 
70 dB or more at 2000 Hz, the Roman numerical designation for 
hearing impairment must be determined from either Table VI or 
VIA of § 4.85(h), whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(b).

The veteran underwent a VA compensation and pension 
audiological examination in April 2001.  Pure tone thresholds 
in decibels (dB) were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
75
60
75
85
LEFT
45
60
60
70
70

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and of 88 percent in the left ear.  
The average of pure tone thresholds from 1,000 to 4,000 Hertz 
(Hz) was 71 dB for the right and 69 dB for the left.

On the authorized audiological evaluation in October 2002, 
pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
No data
70
65
75
75
LEFT
No data
60
65
75
75

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 96 in the left ear.  The 
average of pure tone thresholds was 71 dB for the right and 
69 dB for the left.

VA outpatient records show the veteran came in to have his 
hearing aids repaired in October and December 2001.


II.  Analysis

Historically, the veteran was granted service connection for 
left ear hearing loss with a noncompensable evaluation by 
rating decision dated in December 1991.  Service connection 
for right ear hearing loss was granted and bilateral hearing 
loss was evaluated as 10 percent disabling by rating decision 
dated in November 1997.  The veteran filed a claim for an 
increased evaluation for hearing loss in January 2001.  An 
increase to 20 percent was granted by rating decision dated 
in May 2001.  By rating decision dated in August 2002, 
evaluation for hearing loss was increased to 30 percent.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994).  The Board 
notes that the veteran is not entitled to a "staging" of 
ratings based on separate periods based on the facts found 
during the appeal period because the present claim is not 
based on an initial assignment of a rating disability.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).
 
The Board has considered the veteran's contention that his 
hearing loss has increased in severity.  However, the 
evidence clearly weighs against an increased evaluation in 
excess of 30 percent in this case.  The requirements of 38 
C.F.R. 
§ 4.85 set out the percentage ratings for exact numerical 
levels of impairment required for compensable evaluation of 
hearing loss.  As noted earlier, the evaluation of hearing 
loss is reached by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann, 3 Vet. 
App. 345, 349 (1992).

Recent audiological evaluations demonstrate that the 
veteran's service connected bilateral hearing loss presents 
an exception patter n of hearing impairment.  Results from 
both the April 2001 and the October 2002 examinations show 
that pure tone thresholds exceed 55 dB at each 1,000 Hz 
interval between 1,000 and 4,000 Hz.  As such, the impairment 
must be evaluated under both Table VI and VIA of section 
4.85.  38 C.F.R. § 4.86(a).

Evaluating the April 2001 VA audiometric examination the 
Board finds that when the pure tone threshold average (74) 
and the speech recognition score (64) for the right ear are 
applied to Table VI (Numeric Designation of Hearing 
Impairment Based on Pure Tone Threshold Average and Speech 
Discrimination), the numeric designation of hearing 
impairment is VII.  When the pure tone threshold average (65) 
and speech recognition score (88) for the left ear are 
applied to Table VI, the numeric designation of impairment is 
III.  When the numeric designations for the right and left 
ears are applied to Table VII (Percentage Evaluation for 
Hearing Impairment-Diagnostic Code 6100), the percentage of 
disability for hearing impairment is 20 percent and an 
increased rating is not warranted.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100, Table VII.  When the numeric 
designations are derived solely from pure tone threshold 
average, the numeric designation is VI for the right ear and 
V for the left.  When these numeric designations for the 
right and left ears are applied to Table VII, the percentage 
of disability for hearing impairment is 20 percent and an 
increased rating is not warranted.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100, Table VIA-VII.  

A review of audiometric results from the October 2002 shows a 
lesser degree of hearing loss impairment.  The pure tone 
average in the right ear was 71 and the speech recognition 
score was 88.  The point of intersection is at III.  When the 
results for the left ear, pure tone average of 69 and speech 
recognition score of 96 are applied to Table VI, the numeric 
designation is II.  When the numeric designations III and II 
are applied to Table VII, the percentage of disability for 
hearing impairment is noncompensable or 0 percent.  As noted 
earlier, the examination results show an exceptional pattern 
of hearing impairment; therefore, the veteran's hearing 
impairment must also be evaluated Table VIA.  When the pure 
tone threshold averages are applied to Table VIA (Numeric 
Designation of Hearing Impairment Based Only On Pure Tone 
Threshold Average), the numeric designation is VI for the 
right and V for the left.   When these numeric designations 
for the right and left ears are applied to Table VII, the 
percentage of disability for hearing impairment is 20 percent 
and an increased rating is not warranted.  As previously 
noted, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.   
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994).  The most 
recent examinations indicate that the veteran's service-
connected bilateral hearing loss disability not only fails to 
meet the criteria for an evaluation in excess of 30 percent, 
but also fails to meet the criteria for an evaluation in 
excess of 20 percent.  The medical evidence in this case is 
overwhelmingly against the claim for an increased evaluation 
in excess of 30 percent.  In such circumstances, the benefit 
of the doubt doctrine is not for application.


ORDER

Entitlement to an increased evaluation in excess of 30 
percent for bilateral hearing loss is denied.


	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



